              Case 16-11626-BLS           Doc 1566        Filed 10/29/18        Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


                                                               Chapter 11
In re
                                                               Case No. 16-11626 (BLS)
ESSAR STEEL MINNESOTA LLC and ESML
HOLDINGS INC.,1                                                (Jointly Administered)

                           Reorganized Debtors.


CLEVELAND-CLIFFS MINNESOTA LAND
DEVELOPMENT LLC,

                           Plaintiff

         v.
                                                               Adv. Proc. No. 18-50416 (BLS)
SUPERIOR MINERAL RESOURCES LLC,
MIRANDA MINERAL RESOURCES, LLC, and
MESABI METALLICS COMPANY LLC,

                   Defendants.


MESABI METALLICS COMPANY LLC (f/k/a
ESSAR STEEL MINNESOTA LLC) and
CHIPPEWA CAPITAL PARTNERS, LLC,

                           Plaintiffs
                                                               Adv. Proc. No. 18-50833 (BLS)
         v.

B. RILEY FBR, INC. f/k/a B. RILEY & CO.,
LLC,

                   Defendant.




1
  Essar Steel Minnesota LLC has changed its name to Mesabi Metallics Company LLC. The last four digits
of its federal taxpayer identification number are 8770. The last four digits of ESML Holdings Inc.’s federal
taxpayer identification number are 8071.




{BAY:03380718v2}
               Case 16-11626-BLS        Doc 1566        Filed 10/29/18       Page 2 of 6




                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                 HEARING ON OCTOBER 31, 2018 AT 10:00 A.M. (EDT)2

    I.          CONTINUED MATTER

          1.       Debtors’ First (Non-Substantive) Omnibus Objection to Certain Claims
                   [Filing Date: 11/19/16; D.I. 553]

                   Response Deadline: February 9, 2017 at 4:00 p.m. (extended to March 9,
                   2017 at 4:00 p.m. for all parties)

                   Responses Received:

                   a. Response of Essar Constructions Limited, etal. to Debtors’ First
                      (Non-Substantive) Omnibus Motion (Docket #553) [Filing Date:
                      3/8/17; D.I. 774]

                   Related Documents:

                   a. Notice of Submission of Proofs of Claim [Filing Date: 2/2/17; D.I.
                      689]

                   Status:    By agreement of the parties, this matter has been continued to a
                              hearing date to be determined.

    II.         RESOLVED MATTER

          2.       Second Joint Motion of the Disbursing Agent, The SC Litigation Trustee,
                   and the UC Litigation Trustee for an Order Extending Deadline for Filing
                   Objections to Claims [Filing Date: 9/10/18; D.I. 1549]

                   Response Deadline:      September 24, 2018 at 4:00 p.m. (EST)

                   Responses Received: None.

                   Related Documents:



2
    Please note that the hearing is before the Honorable Chief Judge Brendan L. Shannon in the United
    States Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 1,
    Wilmington, Delaware 19801. Any person who wishes to appear telephonically must contact
    COURTCALL, LLC at (866) 582–6878 no later than 12:00 p.m. (EDT) one business day prior to the
    hearing. Chambers must be contacted regarding any late requests for telephonic appearances.




{BAY:03380718v2}                                       2
                Case 16-11626-BLS       Doc 1566   Filed 10/29/18    Page 3 of 6



                   a. Certificate of No Objection Regarding Second Joint Motion of the
                      Disbursing Agent, The SC Litigation Trustee, and the UC Litigation
                      Trustee for an Order Extending Deadline for Filing Objections to
                      Claims [Date Entered: 10/2/18; D.I. 1556]

                   b. Second Order Extending Deadline for Filing Objections to Claims
                      [Date Entered: 10/3/18; D.I. 1557]

                   Status:   An order has been entered with regard to this matter.
                             Therefore, a hearing is not required.

    III.         MATTERS UNDER CERTIFICATION OF COUNSEL

           3.      Objection of U.S. Bank National Association to Proof of Claim Nos. 144
                   and 154 Filed by Central Bank of India and Export Import Bank of India
                   [Filing Date: 12/22/17; D.I. 1397]

                   Response Deadline:    January 22, 2018 at 4:00 p.m. (EST)

                   Responses Received:

                   a. The Supplier Credit Lenders’ Response to the Objection of U.S. Bank
                      National Association to Proof of Claim Nos. 144 and 154 Filed by
                      Central Bank of India and Export Import Bank of India [Filing Date:
                      1/22/18; D.I. 1426]

                   Related Documents:

                   a. Order Approving Stipulation Regarding the Objection of U.S. Bank
                      National Association to Proof of Claim Nos. 144 and 154 Filed by
                      Central Bank of India and Export Import Bank of India [Date Entered:
                      3/15/18; D.I. 1484]

                   b. Order Approving Amended Stipulation Regarding the Objection of
                      U.S. Bank National Association to Proof of Claim Nos. 144 and 154
                      Filed by Central Bank of India and Export Import Bank of India [Date
                      Entered: 4/5/18; D.I. 1498]

                   c. Certification of Counsel Regarding Second Amended Stipulation
                      Regarding the Objection of U.S. Bank National Association to Proof
                      of Claim Nos. 144 and 154 Filed by Central Bank of India and Export
                      Import Bank of India [Filing Date: 6/25/18; D.I. 1519]

                   d. Order Approving Second Amended Stipulation Regarding the
                      Objection of U.S. Bank National Association to Proof of Claim Nos.




{BAY:03380718v2}                                   3
               Case 16-11626-BLS        Doc 1566    Filed 10/29/18     Page 4 of 6



                      144 and 154 Filed by Central Bank of India and Export Import Bank
                      of India [Date Entered: 6/25/18; D.I. 1520]

                   e. Certification of Counsel Regarding Third Amended Stipulation
                      Regarding the Objection of U.S. Bank National Association to Proof
                      of Claim Nos. 144 and 154 Filed by Central Bank of India and Export
                      Import Bank of India [Filing Date: 9/24/18; D.I. 1550]

                   f. Order Approving Third Amended Stipulation Regarding the Objection
                      of U.S. Bank National Association to Proof of Claim Nos. 144 and 154
                      Filed by Central Bank of India and Export Import Bank of India [Date
                      Entered: 9/25/18; D.I. 1553]

                   g. Certification of Counsel Regarding Fourth Amended Stipulation
                      Regarding the Objection of U.S. Bank National Association to Proof
                      of Claim Nos. 144 and 154 Filed by Central Bank of India [Filing
                      Date: 10/29/18; D.I. 1565]

                   Status:    On October 29, 2018, the parties filed under certification of
                              counsel a stipulation adjourning the status conference on this
                              matter until a future date to be determined. Therefore, a
                              hearing is only necessary to the extent the Court has any
                              questions.

    IV.         ADVERSARY STATUS CONFERENCES

          4.       Plaintiff’s Complaint (originally filed in the District Court of the Ninth
                   Judicial District, in the State of Minnesota and removed and transferred to
                   this Court (Adv. D.I. 1-1) (Adv. Proc. No. 18-04041)

                   Related Documents:

                   a. Notice of Removal [Filing Date: 4/9/18; Adv. D.I. 1] (Adv. Proc. No.
                      18-50416)

                   b. Letter from Court setting status conference. [Date entered: 10/25/2018;
                      D.I. 45]

                   c. Notice of Hearing [Filing Date: 10/26/18; Adv. D.I. 46]

                   Response Deadline:    September 14, 2018

                   Responses Received:




{BAY:03380718v2}                                    4
             Case 16-11626-BLS          Doc 1566   Filed 10/29/18     Page 5 of 6



                   a. Defendants Mesabi Metallics Company LLC’s and Miranda Mineral
                      Resources, LLC’s Answer, Affirmative Defenses, and Courterclaim to
                      Plaintiff’s Amended Complaint [Filing Date: 9/14/18; Adv. D.I. 40]

                   b. Cleveland-Cliffs Minnesota Land Development LLC’s Answer to
                      Defendants Mesabi Metallics Company LLC’s and Miranda Mineral
                      Resources, LLC’s Answer, Affirmative Defenses, and Courterclaim to
                      Plaintiff’s Amended Complaint [Filing Date: 10/5/18; Adv. D.I. 43]

                   Status:    This matter is going forward as a status conference.

        5.         Complaint for Civil Contempt, Declaratory Judgment, and Breach of
                   Contract (Adv. Proc. No. 18-50833) [Filing Date: 9/24/18; Adv. D.I. 1]

                   Related Documents:

                   a. Summons and Notice of Pretrial Conference Served on Defendant B.
                      Riley FBR, Inc. f/k/a B. Riley & Co., LLC [Filing Date: 9/25/18; Adv.
                      D.I. 3]

                   Response Deadline:    October 25, 2018

                   Responses Received:

                   a. Motion to Dismiss Adversary Proceeding [Filing Date: 10/25/18; Adv.
                      D.I. 9]

                   b. Memorandum of Law in Support of Defendant's Motion to Dismiss
                      Adversary Proceeding [Filing Date: 10/25/18; Adv. D.I. 10]

                   Status:    This matter is going forward as a pretrial scheduling conference.




{BAY:03380718v2}                                   5
           Case 16-11626-BLS   Doc 1566   Filed 10/29/18   Page 6 of 6



Dated: October 29, 2018               BAYARD, P.A.
       Wilmington, Delaware
                                      /s/D anielN. Brogan
                                      Justin R. Alberto (No. 5126)
                                      Evan T. Miller (No. 5364)
                                      Daniel N. Brogan (No. 5723)
                                      600 N. King Street, Suite 400
                                      Wilmington, DE 19801
                                      Telephone: (302) 655-5000
                                      Facsimile: (302) 658-6395
                                      E-mail: jalberto@bayardlaw.com
                                               emiller@bayardlaw.com
                                               dbrogan@bayardlaw.com

                                      CounseltotheR eorganizedD ebtors




{BAY:03380718v2}                          6
